EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIM(S):
In claim 3, delete the extra punctuation period, “.”, at the end of the claim.












REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Patent Publication No. US 2017/0168248 A1 to Hayauchi et al. (hereinafter “Hayauchi”) is considered the closest available prior art. With respect to claim 1, Hayauchi teaches an optical connector (FIG. 26, reference no. 6) comprising: a rear portion comprising an open rear end for receiving an optical fiber (3) therein; and a front portion extending forwardly from the rear portion and comprising an open front end for insertion into the housing (52) of an optical ferrule (1A) from an open mating end of the housing (52) and for receiving at least a portion of a desired surface of the optical ferrule (1A) for coupling with the optical fiber (3) received in the open rear end, the front portion comprising: a receiving surface/second ferrule (1B) for receiving and supporting at least a portion of the optical ferrule (1A) thereon and causing the optical ferrule (1A) to change its position relative to the housing (52) from a first mating position to a different second mating position.  It is noted, however, that the open rear end of Hayauchi does not appear to be designed to receive a portion of an inspection probe nor does Hayauchi disclose an image forming surface for forming an image of the desired surface of the optical ferrule, the image captured by the inspection probe, as recited by independent claim 1.  With respect to independent claim 12, Hayauchi also does not appear to disclose the same claimed reflective surface allowing a viewing of the optical ferrule from the open rear end. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent No. 8,164,744 to Narum et al. discloses a fiber optic adapter (20) for facilitating inspection of an optical ferrule (36) disposed in a housing of an optical connector (30).  Patent No. 10,802,225 to Haase et al. discloses an inspection device for an optical ferrule that includes one or more reflectors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        




or
July 2, 2021